DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 Response to Arguments
Applicant’s arguments, see response to non-final, filed 04/25/2022, with respect to rejection 35 USC 112 of claims 1-27 have been fully considered and are persuasive.  The rejection has been withdrawn in light of the newly filed amendments.
Applicant’s arguments with respect to rejection of claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Schoenblum discloses computing a rate based on unit of time and other parameters based on maximum capacity of channels (see updated rejection below).  Therefore Schoenblum discloses the limitations of the claims as currently recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 12-13, 15, 19-20, 22 and 26 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Schoenblum et al. (US6418122).
Regarding claim 1, Schoenblum discloses a method comprising: 
computing a maximum slice rate per unit time for a video sequence, the video sequence comprising a picture [Figs. 2-6, Col. 4 lines 5-20, 30-40, Col. 6, Col. 8 lines 1-30; transmitting video data based on dynamic calculation of available space based on a plurality of parameters including number of slices].
determining a number of slices for the picture to be constrained to be less than or equal to a maximum number of slices computed based on the maximum slice rate per unit time [Figs. 2-6, Col. 4 lines 5-20, 30-40, Col. 6, Col. 8 lines 1-30; transmitting video data based on dynamic calculation of available space based on a plurality of parameters including number of slices].
dividing the picture into the determined number of slices [Figs. 1-3 Col. 6 lines 30-60; splitting picture data packets based on a variety of parameters and performing coding]. 
encoding the picture using the determined number of slices [Figs. 1-3 Col. 6 lines 30-60; splitting picture data packets based on a variety of parameters and performing coding].
Regarding claim 12, Schoenblum discloses further comprising determining a level for the video sequence, wherein the level specifies values for MaxLumaSR, MaxLumaPS, and MaxSlicesPerPicture [Figs. 3-6, Col. 6 lines 30-50, 65-col. 7 line 30, Col. 8 lines 45- Col. 9 line 25; calculating maximum rate based on a variety of parameters including picture size, picture components/chanels (Y, Cr, Cb) and size].
Regarding claim 13, Schoenblum discloses wherein computing the maximum slice rate per unit time comprises computing a maximum slice rate per second for the video sequence [Figs. 3-6, Col. 6 lines 30-50, 65-col. 7 line 30, Col. 8 lines 45- Col. 9 line 25; calculating maximum rate based on a variety of parameters including picture size, picture components/chanels (Y, Cr, Cb) and size].
Regarding claim 15, Schoenblum discloses an apparatus configured to encode a picture of a video sequence in a bit stream, the apparatus comprising: one or more processors; and a non-transitory computer-readable medium coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to (Figs. 1-3; CRM):
compute a maximum slice rate per unit time for the video sequence, the video sequence comprising the picture [Figs. 2-6, Col. 4 lines 5-20, 30-40, Col. 6, Col. 8 lines 1-30; transmitting video data based on dynamic calculation of available space based on a plurality of parameters including number of slices].
determine a number of slices for the picture to be constrained to be less than or equal to a maximum number of slices computed based on the maximum slice rate per unit time [Figs. 2-6, Col. 4 lines 5-20, 30-40, Col. 6, Col. 8 lines 1-30; transmitting video data based on dynamic calculation of available space based on a plurality of parameters including number of slices].
divide the picture into the determined number of slices [Figs. 1-3 Col. 6 lines 30-60; splitting picture data packets based on a variety of parameters and performing coding].
encode the picture using the determined number of slices [Figs. 1-3 Col. 6 lines 30-60; splitting picture data packets based on a variety of parameters and performing coding].
Regarding claim 19, Schoenblum discloses wherein the non-transitory computer-readable medium further stores instructions that cause the one or more processors to determine a level for the video sequence, and wherein the level specifies values for MaxLumaSR, MaxLumaPS, and MaxSlicesPerPicture. [Figs. 3-6, Col. 6 lines 30-50, 65-col. 7 line 30, Col. 8 lines 45- Col. 9 line 25; calculating maximum rate based on a variety of parameters including picture size, picture components/chanels (Y, Cr, Cb) and size].
Regarding claim 20, Schoenblum discloses wherein the instructions to compute the maximum slice rate per unit time comprise instructions to compute a maximum slice rate per second for the video sequence [Figs. 3-6, Col. 6 lines 30-50, 65-col. 7 line 30, Col. 8 lines 45- Col. 9 line 25; calculating maximum rate based on a variety of parameters including picture size, picture components/chanels (Y, Cr, Cb) and size].
Regarding claim 22, Schoenblum discloses a system comprising: 
means for computing a maximum slice rate per unit time for a video sequence, the video sequence comprising a picture  [Figs. 2-6, Col. 4 lines 5-20, 30-40, Col. 6, Col. 8 lines 1-30; transmitting video data based on dynamic calculation of available space based on a plurality of parameters including number of slices]. 
means for determining a number of slices for the picture to be constrained to be less than or equal to a maximum number of slices computed based on the maximum slice rate per unit time [Figs. 2-6, Col. 4 lines 5-20, 30-40, Col. 6, Col. 8 lines 1-30; transmitting video data based on dynamic calculation of available space based on a plurality of parameters including number of slices].
means for dividing the picture into the determined number of slices [Figs. 1-3 Col. 6 lines 30-60; splitting picture data packets based on a variety of parameters and performing coding]. 
means for encoding the picture using the determined number of slices [Figs. 1-3 Col. 6 lines 30-60; splitting picture data packets based on a variety of parameters and performing coding].
Regarding claim 26, Schoenblum discloses further comprising means for determining a level for the video sequence, wherein the level specifies values for MaxLumaSR, MaxLumaPS, and MaxSlicesPerPicture [Figs. 3-6, Col. 6 lines 30-50, 65-col. 7 line 30, Col. 8 lines 45- Col. 9 line 25; calculating maximum rate based on a variety of parameters including picture size , picture components/chanels (Y, Cr, Cb) and size].

Allowable Subject Matter
Claims 2-3, 5, 14, 16-18, 21, 23-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally any and all 35 USC 112/35 USC 101 issues that may be present in the claims need to be addressed. 
Claims 1-3, 5 and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closes prior art of record is Srinivasamurthy (US20120039386) (hereinafter Sri).  Sri discloses the limitations of the independent claims.  However Sri, nor any other prior arts of record individually or in combination explicitly disclose determining a number of slices for the picture to be constrained to be less than or equal to a maximum number of slices computed based on the maximum slice rate per unit time and dividing the picture into the determined number of slices, when taken in the environment of the independent claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483